Citation Nr: 0605484	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for arteriosclerotic heart 
disease assigned a 10 percent rating from January 12, 1993 to 
May 11, 2000, and 30 percent from December 1, 2000.
	

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1961 to 
February 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In October 
2003 the veteran testified at a Board hearing.  A May 2004 
Board decision granted an earlier effective date for service 
connection for the veteran's heart disorder and remanded the 
issue of entitlement to an initial evaluation greater than 10 
percent for further development.  A June 2004 decision review 
officer (DRO) decision established an earlier effective date 
of January 12, 1993 for arteriosclerotic heart disease 
secondary to service-connected hemorrhoid condition and 
assigned a 10 percent evaluation.  This DRO decision also 
granted a 100 percent rating for arteriosclerotic heart 
disease effective May 11, 2000 and 30 percent rating 
effective December 1, 2000.  In February 2005 the Board 
remanded the increased rating issue for further development.  


FINDINGS OF FACT

1.  Prior to May 2000, the veteran's service-connected 
arteriosclerotic heart disease has been manifested by a 
possible inferior infarct and some atrial enlargement.   

2.  Since May 2000, the veteran's service-connected 
arteriosclerotic heart disease has been manifested by typical 
and acute coronary occlusion or thrombosis, abnormal left 
ventricular function, and fatigue and shortness of breath, 
and precludes ordinary manual labor  




CONCLUSIONS OF LAW

1.  From January 12, 1993 to May 11, 2000 the criteria for an 
initial assignment of a rating of 30 percent (but no higher) 
for service-connected arteriosclerotic heart disease have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.104 Diagnostic Codes 7005, 7006 (prior to January 
12, 1998).  

2.  From December 1, 2000 the criteria for an assignment of a 
rating of 60 percent (but no higher) for service-connected 
arteriosclerotic heart disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104 Diagnostic 
Codes 7005, 7006 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and March 2001 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the March 2001 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board notes that the March 2001 VCAA letter was given in 
connection with the veteran's underlying initial claims of 
service connection and that such notice is valid since the 
veteran is appealing aspects of the rating decision which 
resulted from his initial claim.  

The Board also notes that the March 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  Furthermore, in a March 2005 statement the veteran 
asserted that he had no additional evidence to submit.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2001, which was prior to the 
May 2002 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected heart disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected arteriosclerotic heart 
disease has been rated by the RO under the provisions of 
Diagnostic Codes 7005 and 7006.  Under the old criteria for 
arteriosclerotic heart disease, a 30 percent rating is 
warranted following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attack, ordinary 
manual labor feasible.  A 60 percent rating is warranted 
following a typical history of acute coronary occlusion or 
thrombosis, or with history of substantiated repeated anginal 
attacks, more than light manual labor not feasible.  A 100 
percent rating is warranted during and for 6 months following 
acute illness from coronary occlusion or thrombosis with 
circulatory shock, etc.; or after 6 months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(effective prior to January 12, 1998).  These criteria are 
identical to the criteria for myocardial infarction.  38 
C.F.R. § 4.104, Diagnostic Code 7006 (effective prior to 
January 12, 1998).

Under the new criteria for arteriosclerotic heart disease, 
when there is documented coronary artery disease, a 10 
percent rating is warranted where a workload of greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent rating is warranted when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year, 
or; when a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or when there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure, or; 
when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; when there is 
left ventricular dysfunction with an ejection fraction less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(effective since January 12, 1998).  These criteria are 
identical to the criteria for myocardial infarctions, except 
that Diagnostic Code 7006 also provides for a 100 percent 
rating during and for 3 months following myocardial 
infarction, documented by laboratory tests.  38 C.F.R. § 
4.104, Diagnostic Code 7006 (effective since January 12, 
1998).  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute. When the level of METs is required 
for evaluation, and a laboratory determination by exercise 
testing cannot be done for medical reasons, an estimation by 
the examiner of the METs level may be used. 38 C.F.R. § 
4.104, Note 2.

The veteran's medical records primarily appear to be VA 
records.  A February 1991 VA electrocardiogram (ECG) showed 
normal sinus rhythm, possible inferior infarct, age 
undetermined with posterior extension unchanged from April 
18, 1990.  Medical records from the 1990s revealed treatment 
for arteriosclerotic heart disease, which included an August 
1991 entry.  A June 1994 ECG noted possible left atrial 
enlargement.  A September 1994 radiology report showed that 
the veteran's ECGs prior to 1988 were normal.  A November 
1994 radiology consultation indicated the veteran had 
posterior descending (coronary) artery ischemia.  

In May 2000 the veteran was hospitalized with substernal 
chest pain.  He underwent left heart catheterization, 
coronary angiography, subsequent PTCA (percutaneous 
transluminal coronary angioplasty) and insertion of a stent 
of the right coronary artery.  The records indicated that the 
veteran had had a recent myocardial infarction that was 
subsequently complicated by post infarction angina.  The 
impression was 2 vessel obstructive coronary artery disease 
with proximal RCA (apparently right coronary artery) culprit 
for the recent infarction, status post successful 
percutaneous revascularization of the proximal right coronary 
artery.  Cardiac catheterization was significant for 100 
percent occluded proximal RCA with thrombus and 70 percent 
occluded LCFX at the ostial.  

A June 2000 cardiology consult revealed arteriosclerotic 
heart disease manifested by previous unstable angina, status 
post successful percutaneous transluminal coronary 
angioplasty of left anterior descending artery, 
hyperlipidemia, and severe gastrointestinal bleeding 
secondary to hemorrhoids, possibly complicated by myocardial 
infarction in the past.  The examiner noted that the veteran 
was currently asymptomatic.  He denied dyspnea, chest pain, 
palpitations, and shortness of breath.  The doctor approved 
the veteran's return to work.  VA medical records from August 
2001 showed the veteran underwent primary intro-coronary 
stenting of the mid right coronary artery, angio-seal 
arteriotomy closure device deployment, and Perclose 
arteriotomy closure device failure.  

An April 2002 gated adenosine cardiac perfusion study found 
abnormal left ventricular function.  In November 2002 the 
veteran was afforded a VA examination.  He denied having any 
chest pain, shortness of breath, paroxysmal nocturnal 
dyspnea.  There was no history of syncope.  There was no 
history of ischemic attacks or strokes.  Physical examination 
found a regular heart rate, there was no evidence of 
congestive heart failure.  The ECG revealed sinus rhythm, 
previous inferior wall myocardial infarction.  The 
catheterization from the previous year revealed that the 
veteran had a 2 vessel artery disease.  The diagnosis was 
status post percutaneous transluminal coronary angioplasty 
and stent of the right coronary artery, asymptomatic at the 
present time.  

The veteran had another VA examination in April 2005.  He 
reported intermittent mild chest pain.  He was retired and 
reported no chest pain with his daily 1 mile slow walk.  He 
was fatigued after the 1 mile walk.  He could not rake or hoe 
more than a few minutes because of fatigue and shortness of 
breath.  In presenting the medical history as apparently 
given by the veteran, the examiner noted that the veteran had 
angina weekly, dyspnea on moderate exertion, syncope never, 
fatigue daily, no congestive, rheumatic, hypertensive, 
syphilitic heart disease, continuous medication was required, 
his cardiac exam was normal.  The diagnosis was coronary 
artery disease with angioplasty and stent placement twice 
with continuing shortness of breath and fatigue with 
exertion.  The veteran's heart disorder moderately affected 
his ability to do chores and exercise and mildly affected his 
ability to shop.  The examiner noted that the veteran did not 
have angina but had fatigue and shortness of breath with 
moderate exertion.  His METS were estimated at 4.  In June 
2005 the veteran had a normal maximal exercise stress test, 
without ECG changes of cardiac ischemia and without symptoms 
of cardiac ischemia.  He achieved 10 METS of exercise.  

The Board notes that it appears that the criteria prior to 
1998 were not considered in rating the veteran's heart 
disorder effective from January 12, 1993.  The revised 
January 1998 criteria can only be applied from the time they 
became effective.  The medical evidence has demonstrated that 
the veteran's service-connected heart disorder warrants a 30 
percent rating from January 12, 1993 to May 11, 2000.  A 
February 1991 ECG showed a possible inferior infarct which 
under the pre 1998 Diagnostic Codes 7005 and 7006 more nearly 
approximates a 30 percent rating which requires typical 
coronary occlusion or thrombosis, or with history of anginal 
attack, ordinary manual labor feasible.  Medical records from 
the early 1990s showed treatment for arteriosclerotic heart 
disease.  Although the veteran had a possible inferior 
infarct, he is not entitled to a higher rating than 30 
percent prior to January 12, 1998 as the evidence did not 
rise to level of acute coronary occlusion or thrombosis, or 
with history of substantiated repeated anginal attacks.  
There was no showing that his heart disability resulted in 
interference with his ability to perform ordinary manual 
labor.  

The veteran has been awarded a 100 percent rating from May 
11, 2000 to December 1, 2000.  The Board finds such a rating 
is warranted under the older Diagnostic Codes 7005 and 7006 
as the May 2000 records showed the veteran had a myocardial 
infarction which is reflective and acute illness from 
coronary occlusion or thrombosis with circulatory shock.  

The totality of the evidence shows that the veteran is 
entitled to a 60 percent rating under the newer Diagnostic 
Code 7006 from December 2000.  The veteran continued to be 
treated for his heart disorder, in 2001 he again underwent 
heart surgery, in April 2002 the evidence showed an abnormal 
left ventricular function, the April 2005 VA examination 
found that, although the estimated workload of 4 METS was 
predicted,  the veteran was able to perform a workload of 10 
METS but had fatigue and shortness of breath.  The evidence 
does not support a rating in excess of 60 percent under the 
older or revised Diagnostic Codes 7005 and 7006 as the 
evidence did not suggest that the veteran had acute illness 
from coronary occlusion or thrombosis with circulatory shock, 
chronic congestive heart failure, workload of 3 METS or less, 
or left ventricular dysfunction with an ejection fraction 
less than 30 percent.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that a 30 percent rating is warranted for the 
veteran's heart disorder from January 12, 1993 to May 11, 
2000, 100 percent from May 11, 2000 to December 1, 2000, and 
60 percent thereafter.  


ORDER

Entitlement to a 30 percent rating is warranted for the 
veteran's service-connected arteriosclerotic heart disorder 
from January 12, 1993 to May 11, 2000, 100 percent from May 
11, 2000 to December 1, 2000, and 60 percent thereafter, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


